 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4 Email: monica@lawbermudez.com

 5 Attorney for the Defendant
   Jesus Javier Hernandez-Herrera
 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00056 SKO
11                                  Plaintiff,            STIPULATION TO CONTINUE
                                                          SENTENCING; FINDINGS AND
12   v.                                                   ORDER
13   JESUS JAVIER HERNANDEZ-HERRERA,                      DATE: August 26, 2021
                                                          TIME: 8:30 a.m.
14                                  Defendant.            JUDGE: Hon. Dale A. Drozd
15

16
                                                 STIPULATION
17
            Jesus Javier Hernandez-Herrera, by and through his counsel, Monica L. Bermudez and The
18

19 United States of America, by and through its counsel of record, hereby stipulate as follows:
20          1.      By previous order, this matter was set for sentencing on May 27, 2021 at 9:30 a.m.

21          2.      By this stipulation, the parties move to continue sentencing for the defendant until
22
     August 26, 2021 at 9:30 a.m.
23
            3.      The parties request the continuance so that defendant Hernandez Herrera has
24
     adequate time and opportunity to fulfill all of his obligations pursuant to his plea agreement. The
25
     parties therefore stipulate and request that the current date set for sentencing be vacated and that the
26

27 matter be re-set for sentencing on August 26, 2021 at 9:30 a.m.

28          4.      The parties further stipulate and request that the deadlines set for informal objections
                                                        1
29

30
     to the Probation Office and formal objections to the Court be reset in accordance with the continued
 1
     sentencing date.
 2

 3 IT IS SO STIPULATED.

 4

 5

 6
     DATED: May 21, 2021
 7
                                          /s/ Monica L. Bermudez
 8                                        MONICA L. BERMUDEZ
                                          Counsel for Defendant
 9                                        Jesus Javier Hernandez-Herrera

10
     DATED: May 21, 2021
11                                        /s/ Henry Carbajal
                                          HENRY CARBAJAL
12                                        Assistant United States Attorney

13

14                                               ORDER

15 IT IS SO ORDERED.

16      Dated:     May 21, 2021
                                                      UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25
26

27

28
                                                       2
29

30
